Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to an isolated antigen binding protein that specifically binds the lateral ridge (LR) or the CC’ loop within domain III of the E protein of ZIKV, in the reply filed on 01/24/2022 is acknowledged.
Applicant’s election of an anti-ZIKV antibody having heavy chain CDRs of SEQ ID NO: 15, 19, and 23 and/or light chain CDRs of SEQ ID NO: 27, 31, and 36; a heavy chain of SEQ ID NO: 9 and a light chain of SEQ ID NO: 10; and a binding epitope of SEQ ID NO: 45 (LR epitope 1) in the reply filed on 01/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13, 17-18 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.
Claims 1-4, 6-12, and 14-16 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that Zika virus (ZIKV) is a flavivirus that is transmitted by the Aedes species mosquitoes. In most cases ZIKV infection results in mild febrile illness associated with rash and conjunctivitis; however, severe neurological phenotypes have been described including Guillain-Barre syndrome and meningoencephalitis. Moreover, infection in pregnant women is linked to fetal abnormalities such as microcephaly. Thus, artisans would be motivated to develop a means to detect and treat Zika virus infection (see Background of the Invention). To this end, Applicant generated several neutralizing antibodies with inhibitory activity against ZIKV. However, as presently claimed, the there is insufficient correlation between the structures of the 
	It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen- binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen- binding site, it is the combination of both the heavy and the light chain, and not either alone, that determines the final antigen specificity. Further, each CDR has its own unique amino-acid composition, different from the composition of the other CDRs, and a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al. Frontiers in immunology 4 (2013): 302).  Thus, the structure of a CDR cannot be readily determined in a predictable fashion. As presently written, however, the claims do not recite an antibody having all six non-degenerate CDRs for the genus of antibodies having the functional property of binding to the lateral ridge (LR) or the CC’ loop within domain III (DIII) of the E protein of Zika virus. Indeed, the antibodies of claims 6-16 encompass those having only a single CDR or single variable heavy chain or light chain only without further limitation on the remaining structure of the antibody. While the Applicant has disclosed the generation of several anti-ZIKV antibody clones (see Tables A and B and Examples 1-3), such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies that share the same functional property commensurate in scope of claims. 
While the isolated antigen binding proteins of the claimed invention are intended to bind to the lateral ridge (LR) or CC’ loop within domain III of the E protein of Zika virus, artisans 
It should be further noted that while the specification teaches the development of anti-ZIKV clones ZV-48, ZV-54, ZV-64, and ZV-67 that were each found to be ZIKV-specific and exhibit neutralizing activity against ZIKV in vitro (see Examples 1-3), there is no data provided showing that the CDRs and/or variable heavy and light chains from each of the anti-ZIKV clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to the lateral ridge or C-C loop within domain III of the E protein of Zika virus as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which six CDRs (or VL/VH chain pair) can be mixed and matched to generate an antibody in which binding affinity for the lateral ridge or C-C loop within domain III of the E protein of Zika virus is maintained.  
Therefore, the claimed genus of isolated antigen-binding proteins lack adequate written description because there does not appear to be any correlation between the structure of the claimed 

Enablement
Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches the generation of a panel of neutralizing antibodies with broadly inhibitory activity against ZIKV. Of the six antibodies isolated, four of the mAbs (ZV-48, ZV-54, ZV-64, and ZV-67) were ZIKV-specific and exhibited neutralizing activity against ZIVK in vitro although ZV-64 and ZV-48 had lower affinities and intermediate neutralizing activities (see Examples 1-3). Further, ZIVK-54 and -67 resulted in reduced viremia and complete clinical protection against ZIKV infection in BALB/c mice (see Example 8). 
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, claims 15, 17, and 18 encompass antibodies having at least a 
Further, while the specification teaches the development of anti-ZIKV clones ZV-48, ZV-54, ZV-64, and ZV-67 that were each found to be ZIKV-specific and exhibit neutralizing activity against ZIVK in vitro (see Examples 1-3), there is no data provided showing that the CDRs and/or variable heavy and light chains from each of the anti-ZIKV clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to the lateral ridge or C-C loop within domain III of the E protein of Zika virus as it does not appear that the clones are variants/mutants of a single starting clone. It should also be noted that ZV-2 and ZV-13 clones were found to not inhibit ZIKV infection appreciably and exhibited weaker binding compared to other anti-ZIKV clones (see Example 3). Further, ZV-13 was cross-reactive with other flaviviruses including West Nile virus and Dengue Virus. This raises the question of whether an antibody made with CDRs or VH/VL chains derived from these clones would be capable of specifically binding to the lateral ridge/CC loop within domain III of ZIKV as recited in the claims. Therefore, artisans would not readily expect that CDRs (or VL/VH chains) form different anti-ZIKV antibody clones can be mixed and matched to generate an antibody without negatively impacting antigen-binding and neutralizing activity.  
Therefore, while the specification is enabling for making and using an anti-ZIKV antibody comprising all six complementarity determining regions defined by non-degenerate SEQ ID NO and/or a VH and VL chain pair each defined by non-degenerate SEQ ID NO, the specification is .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wollacott et al (US20170298119A1), hereinafter Wollacott.
Wollacott discloses anti-Zika virus (ZIKV) antibodies that bind to the lateral ridge within domain III of the E protein of Zika virus of SEQ ID NO: 407, including one or more residues in the domain III N-terminal linker (residues 305-311, YSLCTAA), the BC loop (residues 333-338, AGTDGP), the DE loop (residues 365-371, ITESTGN), and/or the FG loop (resides 391 – 395, TAAFTF); the BC loop residues overlap with SEQ ID NO: 46 (QYAGTDG); the DE loop residues overlap with SEQ ID NO: 47 (SXEN); and the FG loop residues overlap with SEQ ID NO: 48 (EKKIT). Thus, the anti-ZIKV antibodies disclosed by Wollacott necessarily bind to one or more sequences recited in instant claim 4.  
Thus, Wollacott meets the limitations of instant claims 1-4. 

Claims 1, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ahmed et al (US10208107B2), hereinafter Ahmed.
Ahmed discloses antibodies that specifically bind influenza virus hemagglutinin A (see entire document, in particular, Abstract, Background of Invention, Drawings, and Claims). In some embodiments, the anti-HA antibody comprises a heavy chain CDR1 of SEQ ID NO: 843. Per the instant claims, the minimal structure required for the anti-ZIKV antibody to bind to the lateral ridge or C-C loop within domain III of the E protein of Zika virus is at least one of the heavy chain CDRs recited in instant claim 8. 
Thus, Ahmed meets the limitations of instant claims 1, 8, and 12. 
 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644